Page 1 of 1 PagelD 474

Case 6:17-cr-00215-CEM-DCI Document 115 Filed 10/09/19

DAVID BRUCE HARDMAN
REGISTER NO. 69235-018

FCI JESUP—MEDIUM
2680 HIGHWAY 301 SOUTH =
JESUP, GA. 31599 r
re
CG
2019

nfe Wd 6- 100 6102

 

To: UNITED STATES DISTRICT COURT
Attn: Clerk of the Court
401 W. Central Blvd, Suite 1200

Orlando, FL. 32801

Re: United States v. Hardman Case No. 6:17-cr-0215

Dear Clerk,

Hello, I am requesting that the hearing on August 22, 2017 proceedings
held before Magistrate Judge Gregory J. Kelly be transcribed so I may obtain a
copy of the transcript. This is Docket No. 6 for the above styled case.

I am also requesting a Transcript Information Form(s) to be sent to the
above address. I am including a SASE for your convenience. Thank you in advance

for your continued assistance.

  
  

Sincérely,

rdman #69235-018
